   8:18-cv-00574-BCB-CRZ Doc # 29 Filed: 10/26/20 Page 1 of 1 - Page ID # 64




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

GINA AINSWORTH,

                     Plaintiff,                               8:18CV574

       vs.
                                                                ORDER
ALVIN BRANDL, in his official and
individual capacities; and    CITY OF
MADISON, a Political Subdivision;

                     Defendants.



      The court has been advised that the parties in the above-captioned matter
have settled their claims.

      Accordingly,

      IT IS ORDERED that:

        (1)    Within thirty (30) calendar days of the date of this order, the parties
shall file a joint stipulation for dismissal (or other dispositive stipulation) with the
clerk of the court, together with submitting to the trial judge a draft order which will
fully dispose of the case.

      (2)   Absent compliance with this order, this case (including all
counterclaims and the like) may be dismissed without further notice.

      (3)   The clerk shall terminate the pretrial and trial settings, and any
hearings set for this case.

      Dated this 26th day of October, 2020.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
